DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Although the application as originally filed describes an emitter configured to emit an electron beam (fig. 1:11), there is no mention of the emitter emitting electromagnetic radiation in the originally filed application, and electrons are not electromagnetic radiation. Therefore, the claimed subject matter of the emitter configured to emit electromagnetic radiation was not properly described in the application 

Claims 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claimed subject matter of an emitter configured to emit electromagnetic radiation is not enabled by the specification.  For the Examiner’s analysis of whether there is lack of enablement for the electromagnetic radiation, the following factors, were considered.  
 (1) The state of the prior art: One skilled in the art would have known, at the time of the application was filed, about the electron beam emitter of an x-ray tube to which the invention pertains. However, the state of the prior art does not have any direction or guidance with regard to an electromagnetic radiation emitter for an X-ray tube, which would require undue experimentation to make, since those emitters in x-ray tubes do not exist.  
(2) The level of one of ordinary skill: The level of one of ordinary skill, would have known, at the time of the application was filed, how to make the electron beam emitter for an x-ray tube to which the invention pertains. However, one of ordinary skill would not know how to make an x-ray tube with an electromagnetic radiation emitter, since those devices do not exist and since the interaction of electromagnetic radiation in an x-ray tube would not produce x-ray outputs to practice the claimed invention.  
 (3) The amount of direction provided by the inventor: The inventor provided direction on how to make and/or use the invention with regard to an electron beam emitter. However, there is no direction 
(4) The existence of working examples: The disclosure does provide a working example using an electron beam emitter. However, there are no working examples provided for an electromagnetic radiation emitter.  
(5) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  Since x-ray tubes with electromagnetic radiation emitters do not exist, it would require undue experimentation to make such an invention commensurate with the scope of the claimed invention.  
Based on the factors above, the Examiner concludes that the specification is not enabled for an x-ray tube with an electromagnetic radiation emitter. While the specification is enabling for an electron beam emitter, the specification does not enable one to make and/or use the claimed invention with an electromagnetic radiation emitter for an x-ray tube, which would require undue experimentation to make and/or use since such x-ray tubes with electromagnetic radiation emitters do not exist.  Therefore, the claims are rejected for enablement issues.  

Claims 23-24 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without an electron beam emitter, which is/are critical or essential to the practice of the invention but not included in the claim(s). 
The application as originally filed describes an x-ray tube with an electron beam emitter which generates electrons (fig. 1:11) to impinge on the anode for x-ray generation.  Without the electron beam emitter, x-rays cannot be generated in the x-ray tube. Since the disclosure does not describe how an x-ray tube can generate x-rays without an electron beam emitter, the claims are rejected for enablement issues.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9, 11-14, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 2016/0268094; hereinafter Yun) in view of Puusaari (US 7203283). 

Regarding claims 1 and 23-24, Yun discloses an x-ray (title) tube (20), comprising: an electron emitter (11) to emit an electron beam (111); and a multilayer anode (2302) including a first anode layer (2322) facing the electron beam, the first anode layer including a first anode material (2322) to generate a radiation (from 2322) via the electron beam (1283); wherein the first anode layer forms an anode microstructure (par. 223), the anode microstructure is arranged in a periodically recurring manner along a surface of the multilayer anode (fig. 36), and the electron beam (1283) impinges on the surface of the multilayer anode (2302) at an angle of incidence of between 10° and 60° (fig. 36).
However, Yun fails to disclose a second anode layer facing away from the electron beam, the first anode layer including a first anode material to generate a braking radiation via the electron beam and the second anode layer including a second anode material to generate a further x-ray radiation via the braking radiation, wherein the further x-ray radiation is relatively more monochromatic than the braking radiation and wherein the first anode layer and the second anode layer adjoin in a planar manner.

	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Yun with the teaching of Puusaari, since one would have been motivated to make such a modification for good characteristic peaks (Puusaari: col. 2:15-20). 

Regarding claim 2, Puusaari teaches wherein the first anode material (col. 3:49-50), in a characteristic line of an emission spectrum, differs from the second anode material (col. 3:40-42). 

Regarding claim 3, Puusaari teaches wherein the first anode material includes at least one of tungsten or gold (col. 3:49-50). 

Regarding claim 4, Puusaari teaches wherein the second anode material includes at least one of tin, silver, molybdenum, or palladium (col. 3:40-42).

Regarding claim 9, Yun disclose an x-ray device, necessarily comprising: the x-ray tube (fig. 34) and an x-ray detector (par. 2). 

Regarding claim 11, Puusaari teaches wherein the first anode material includes at least one of tungsten or gold (col. 3:49-50). 

Regarding claim 12, Puusaari teaches wherein the second anode material includes at least one of tin, silver, molybdenum, or palladium (col. 3: 40-42). 

Regarding claim 13, Puusaari teaches wherein the second anode material includes at least one of tin, silver, molybdenum, or palladium (col. 3:40-42). 

Regarding claim 14, Puusaari teaches wherein the second anode material includes at least one of tin, silver, molybdenum, or palladium (col. 3:40-42). 

Regarding claim 19, Yun discloses an x-ray device, necessarily comprising: the x-ray tube (fig. 34) and an x-ray detector (par. 2). 

Regarding claim 21, Yun discloses wherein the electron beam (1283) impinges on the surface of the multilayer anode at an angle of incidence of between 20° and 50° (fig. 36).

Regarding claim 22, Yun discloses wherein the electron beam (1283) impinges on the surface of the multilayer anode at an angle of incidence of about 45° (fig. 36).

Claims 1-2, 9, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Aoki et al. (US 2008/0084966; hereinafter Aoki).

Regarding claims 1 and 23-24, Yun discloses an x-ray (title) tube (20), comprising: an electron emitter (11) to emit an electron beam (111); and a multilayer anode (2302) including a first anode layer 
However, Yun fails to disclose a second anode layer facing away from the electron beam, the first anode layer including a first anode material to generate a braking radiation via the electron beam and the second anode layer including a second anode material to generate a further x-ray radiation via the braking radiation, wherein the further x-ray radiation is relatively more monochromatic than the braking radiation and wherein the first anode layer and the second anode layer adjoin in a planar manner.
Aoki teaches a second anode layer (119) facing away from the electron beam, the first anode layer including a first anode material (118) to generate a braking radiation (120) via the electron beam (115) and the second anode layer including a second anode material (119) to generate a further x-ray radiation (121) via the braking radiation (120), wherein the further x-ray radiation is relatively more monochromatic than the braking radiation (par. 12) and wherein the first anode layer and the second anode layer adjoin in a planar manner (fig. 2).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Yun with the teaching of Aoki, since one would have been motivated to make such a modification for more efficient generation of a characteristic x-ray (Aoki: par. 12). 

Regarding claim 2, Aoki teaches wherein the first anode material (118), in a characteristic line of an emission spectrum (120), differs (121) from the second anode material (119). 

Regarding claim 9, Yun discloses an x-ray device, necessarily comprising: the x-ray tube (fig. 34) and an x-ray detector (par. 2). 

Regarding claim 19, Yun discloses an x-ray device, necessarily comprising: the x-ray tube (fig. 34) and an x-ray detector (par. 2). 

Regarding claim 21, Yun discloses wherein the electron beam (1283) impinges on the surface of the multilayer anode at an angle of incidence of between 20° and 50° (fig. 36).

Regarding claim 22, Yun discloses wherein the electron beam (1283) impinges on the surface of the multilayer anode at an angle of incidence of about 45° (fig. 36).

Claims 6, 8, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yun and Aoki as applied to claims 1-2 above, and further in view of Holland et al. (US 2004/0136499; hereinafter Holland).

Regarding claims 6 and 16, Yun as modified above suggests claims 1-2. Yun further discloses wherein the multilayer anode includes additional layers (2322, 2324) relative to the electron beam (1283; fig. 7). Aoki further teaches wherein the multilayer anode includes a layer (118) facing the electron beam and another anode layer (119) facing away from the electron beam, the layer includes an anode material (118) to generate the braking radiation (120) via the electron beam (115), the other anode layer (119) includes an anode material to generate the further x-ray radiation (121) via the braking radiation (120), and the layer and the other layer adjoin in a planar manner (fig. 2). 

Holland teaches the multilayer anode (44) relative to the electron beam (from 64), and wherein anode material, in a characteristic line of an emission spectrum, differs from another anode material (par. 16).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Holland, since one would have been motivated to make such a modification for better depictions (Holland: par. 36). 

Regarding claims 8 and 17, Yun discloses wherein the electron beam (115) is directed at the first anode layer (2322) or at the third anode layer. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yun and Aoki as applied to claims 9 and 19 above, and further in view of Silver (US 2019/0252149).
Yun as modified above suggests claims 9 and 19. 
However, Yun fail to disclose a mammography device, comprising: the x-ray device; and a chest support apparatus. 
Silver teaches a mammography device, comprising: the x-ray device; and a chest support apparatus (par. 150: monochromatic x-rays can be used to examine compressed breasts). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Yun with the teaching of Silver, since one would have been motivated to make such a modification for optimal images (Silver: par. 2).

Response to Arguments
Applicant’s arguments with respect to the above rejected claims have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884